Judgment, Supreme Court, New York County (Micki A. Scherer, J.), entered on or about August 14, 2006, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
There was clear and convincing evidence for the court’s determination that defendant has a psychological, physical or organic abnormality that decreases ability to control impulsive sexual behavior (see People v Andrychuk, 38 AD3d 1242 [2007], lv *627denied 8 NY3d 816 [2007]). Even assuming, without deciding, that the extent to which a sex offender’s psychiatric disorder can be treated by medication is relevant to whether this override should be applied, defendant’s argument in this regard is unavailing, in light of his long-standing pattern of failing to take prescribed medications, despite his current assurances that he will be compliant. Concur—Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ.